Citation Nr: 0028567	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-08 883	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a lung disorder, 
including residuals of lung cancer and pneumonia, a stomach 
disorder, gallstones, skin cancer, heart disorder, jungle 
rot, dengue fever, and an acquired psychiatric disorder, to 
include as a result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant; spouse.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Chicago, Illinois, which denied claims by the veteran seeking 
entitlement to service connection for a lung disorder, 
including residuals of lung cancer and pneumonia, a stomach 
disorder, gallstones, skin cancer, heart disease, jungle rot, 
dengue fever, and a psychiatric disorder, claimed as 
secondary to mustard gas exposure.

This case was originally before the Board in July 1999, at 
which time it remanded the case back to the RO for additional 
development.

It should be noted that the veteran submitted statements that 
could be construed as claims for entitlement to service 
connection for a treponemal disability in September 1997 and 
for leukemia in March 2000, neither of which is shown to have 
been addressed by the RO.


REMAND

Prior to an adjudication of a claim on the merits, VA has a 
duty to develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 
1991); 38 C.F.R. § 3.159(a)  (1999).  This includes obtaining 
any pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).  The duty to develop the record also 
includes attempting to obtain service records and VA records 
that the claimant has indicated are available.  Id.; see also 
VBA Letter 20-99-60  (August 30, 1999) (stating that VA 
medical records are to be requested in all cases); McCormick 
v. Gober, No. 98-48, slip op. at 12-13 (U.S. Vet. App. August 
18, 2000) (VBA Letter 20-99-60 includes substantive 
provisions that have the force of law and which require VA to 
attempt to obtain service and VA records.).

In this case, full development of this case has not yet been 
accomplished.  During the veteran's May 1999 Travel Board 
hearing, he testified that he was seen for medical treatment 
over a period of 30 years at the VA Medical Centers in 
Danville, Illinois, and Indianapolis, Indiana.  The claims 
file contains no documents indicating that the RO attempted 
to obtain any records from the Indianapolis facility.  
Furthermore, although the RO's April 1998 rating decision 
indicated that it considered medical records from the 
Danville facility, it is clear that the majority of such 
records are now missing.  This is evidenced by the fact that 
the RO's decision indicated that said records were 
"voluminous," when the records currently in the claims file 
are very sparse.  Moreover, the rating decision refers to 
several specific medical records from the Danville facility, 
none of which are currently in the claims file.  

Additional indications that there are VA records available, 
but not yet of record, are the plethora of VA Forms 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, in the claims file.  
There are at least 21 of these forms of record.  They 
indicate that treatment of the veteran occurred at the 
Danville, Illinois, VA Medical Center, for a host of medical 
problems, including both heart and stomach problems.  The 
July 1998 statement of the case indicates that evidence 
reviewed included Danville, VA Medical Center records dated 
from December 1971 to June 1997.  The claims file also 
contains a computer-generated printout of the veteran's 
recent VA medical appointments.  It was received at the RO in 
September 1997 and shows that the veteran was on numerous 
occasions from September 1995 to August 1997.  The RO must 
attempt to obtain the above records, including making 
attempts to find any missing records that were already 
obtained, prior to appellate review.

In addition, the Board finds that there are additional 
service records potentially available, but not of record.  
First, the veteran's service personnel records are not of 
record.  Second, the RO did not fully comply with the Board's 
July 1999 remand, in which it requested proper development of 
the veteran's mustard gas claims pursuant to VA's 
Adjudication Procedures Manual, M21-1, Part III,  5.18  
(April 30, 1999) (Manual M21-1).  The relevant provisions of 
M21-1 require that VA submit a request for records to the 
National Personnel Records Center (NPRC) if the most recent 
request to that facility was prior to 1992.  Id.  The United 
States Court of Appeals for Veterans Claims has held that a 
remand is necessary when the directives of a prior remand are 
not followed.  Stegall v. West, 11 Vet. App. 268, 270  
(1998).

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could support his 
claim and which are in the possession of the United States 
government, the Board believes that attempts must be made to 
obtain these records and associate them with the claims 
folder prior to reaching a decision in this case.

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain a 
copy of all VA medical records pertaining 
to the veteran from the VA Medical 
Centers in Indianapolis, Indiana, and 
Danville, Illinois, during all periods of 
time from 1945 to the present, as well as 
all records of treatment noted in the 
September 1997 VA appointment printout.  
If such records were once part of the 
claims file, as it appears may be the 
case, the RO should locate the records 
and return them to the claims file.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should attempt to obtain the 
veteran's service personnel records and 
any remaining service medical records in 
accordance with Adjudication Procedure 
Manual M21-1, Part III,  5.18 (April 30, 
1999).  This requires that the RO contact 
the NPRC and request additional official 
service records.  The request should 
contain the veteran's name, service 
number, social security number, date of 
mustard gas exposure, unit assigned to, 
statement of record describing the event 
leading to exposure, and any copies of 
service medical records showing mustard 
gas burns.  In this regard, the Board 
notes that the veteran has asserted 3 
separate instances of mustard gas 
exposure:  (1) Records show that he 
handled mustard gas bombs at the Kangaroo 
Depot while stationed in Townsville, 
Australia in December 1943; (2) He 
indicated he swam in a mustard gas-
contaminated river at Camp Seibert, 
Alabama, on or about April 1943; and (3) 
He asserted that he put gas in balloons 
in the Philippines, during the liberation 
of Luzon, at "Battie Pass" (or "Berati 
Pass") prior to discharge in December 
1945.  Copies of all correspondences made 
and records obtained should be added to 
the claims folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for a lung disorder, including 
residuals of lung cancer and pneumonia, a 
stomach disorder, gallstones, skin 
cancer, heart disease, jungle rot, dengue 
fever, and a psychiatric disorder, all 
claimed as secondary to mustard gas 
exposure, to determine if any change is 
warranted in its prior decision.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



